In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-153V
                                      Filed: June 13, 2017
                                         UNPUBLISHED

****************************
EMMA HICKS,                             *
                                        *
                    Petitioner,         *      Joint Stipulation on Damages;
v.                                      *      Influenza (“Flu”) Vaccine;
                                        *      Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Isaiah Kalinowski, Maglio, Christopher and Toale, PA (DC), Washington, DC, for
       petitioner.
Lisa Watts, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On February 1, 2016, Gregory Hicks on behalf of his minor daughter, E.H., filed a
petition for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). E.H. (“Emily Hicks”) reached age of
majority on February 3, 2016 and became petitioner in this case. See Order, issued
Feb. 3, 2016 (ECF No. 10); Petition at ¶ 2. Petitioner alleges that she suffered Guillain-
Barré Syndrome (“GBS”) after receiving an influenza vaccination on December 10,
2013. Petition at ¶¶ 4, 15; see also Stipulation, filed June 12, 2017, at ¶¶ 1-2, 4.
Petitioner further alleges that she received the vaccination in the United States, suffered
the effects of her injury for more than six months, and has not filed an action or received
compensation for her injury, alleged as vaccine caused. Petition at ¶¶ 4, 13-14, 16, 18-
19; see also Stipulation at ¶¶ 3-5. “Respondent denies that the flu vaccine or the Hep A

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
vaccine caused petitioner’s alleged GBS, or any other injury, and further denies that
petitioner’s current disabilities are a sequelae of a vaccine-related injury.” Stipulation at
¶ 6.

        Nevertheless, on June 12, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $193,634.40 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2